Williams, J.,
— Plaintiff has brought this action in ejectment, asking to recover possession *48of a certain lot in Gamble Township. He also asks mesne profits, as well as other damages. An answer and counterclaim has been filed.
Preliminary objections have been made to the counterclaim on the ground that this counterclaim violates Rule of Civil Procedure 1056. This rule provides that a counterclaim may be pleaded if it arises from the same transaction or occurrence or series of transactions or occurrences from which plaintiff’s cause of action arose.
The complaint is to the effect that defendant was in possession of a tract of land upon which is erected a building once used as a school house and that it was agreed that when defendant school board removed the school house to some other part of the township that then the lot of land would revert back to the complainant’s predecessors in title or their heirs or assigns. It is alleged in the complaint that defendant removed the school house and has been occupying the building and property unlawfully.
The answer in ejectment is to the effect that school directors are continuing to use the property for school purposes. Defendant’s counterclaim alleges that plaintiff unlawfully and without right entered the school premises referred to in the complaint, tore out seats, removed blackboards and damaged property of the school board.
If plaintiff has a cause of action it arises from the unlawful occupation of the school house in question by defendant. The counterclaim is based upon the right of possession of this same school house, and therefore, we are of the opinion that the counterclaim arises from the same transaction or occurrence from which the cause of action arose, and that therefore the preliminary objection should be dismissed.
The preliminary objection is dismissed.